2DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Ex parte Quayle
This application is in condition for allowance except for the following formal matters: 
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 308 and P1 (Fig. 1).  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Allowable Subject Matter
Claims 1-9 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  Independent claim 1 is allowable over the prior art of record because the prior art of record does not teach or suggest: “the controller is capable of switching between first control and second control, the first control being control in which the feeding process of a recording sheet is executed in a first mode in a case where it has been determined in the determination process that there is no supporting portion usable as the new feeding source, the second control being control in which the feeding process of a recording sheet is executed in a second mode in a case where it has been determined in the determination process that there is no supporting portion usable as the new feeding source, wherein the first mode is a mode in which the feeding .

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Nakamura (US Pat. Pub. No. US 2010/0284721 A1) discloses an image forming system comprising: an image forming portion; a first feeding portion configured to feed a recording sheet on which an image is to be formed toward the image forming portion; a conveyance path; a second feeding portion comprising a plurality of supporting portions and configured to feed an inserting sheet from one of the plurality of supporting portions; and a controller.
Asakawa (US Pat. Pub. No. US 2017/0023901 A1) discloses an image forming system comprising: an image forming portion; a first feeding portion configured to feed a recording sheet on which an image is to be formed toward the image forming portion; a conveyance path; a second feeding portion comprising a plurality of supporting portions and configured to feed an inserting sheet from one of the plurality of supporting portions; and a controller.

Miyahara et al. (US Pat. Pub. No. US 2020/0010299 A1) discloses an image forming system comprising: an image forming portion; a first feeding portion configured to feed a recording sheet on which an image is to be formed toward the image forming portion; a conveyance path; a second feeding portion comprising a plurality of supporting portions and configured to feed an inserting sheet from one of the plurality of supporting portions; an automatic switching mode; and a controller.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOPHIA S CHEN whose telephone number is (571)272-2133.  The examiner can normally be reached on M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton LaBalle can be reached on 571-272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SOPHIA S CHEN/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        
Ssc
April 5, 2021